MACK, Associate Judge:
A landlord appeals from a judgment of the Small Claims and Conciliation Branch, Civil Division of the Superior Court ordering her to refund to appellees $728.05 held as security for premises leased by them. We affirm.
Appellant first alleges that the trial court erred in denying her motion for dismissal on the basis of unauthorized practice of law. In support of the motion to dismiss, appellant stated it was her belief that the plaintiffs/tenants, who were full-time students, were not indigent. If the trial court determined that the plaintiffs were in fact not indigent, the law students appointed to represent them were in violation of D.C.App. R. 46 111(a)(1) and were thus engaged in the unauthorized practice of law.1
The decision to dismiss a case for failure to comply with the rules of the court *1092is committed to the discretion of the trial court.2
The trial court denied the motion without hearing evidence on the issue of indigency. While the court noted it had a right, if not a duty, to see that court rules are followed, it observed that the matter had been brought previously to the attention of the District of Columbia Court of Appeals which had the capacity and competency-to enforce its rules.3
Appellant’s concern that the rules of the court be carried out is to be commended,4 and an inquiry by the Committee on Unauthorized Practice of Law into the adequacy of standards for determining whether an individual is “indigent” may be advisable. However, on this record we find no abuse of discretion by the trial court in denying the motion to dismiss and in considering the merits of the claim. Garces v. Bradley, D.C.App., 299 A.2d 142 (1973).
Appellant also alleges that the Small Claims and Conciliation Branch was without jurisdiction to consider appellees’ claim since the amount in controversy was in excess of the $750 jurisdictional limitation set by D.C. Code 1973, § 11-1321.
We find the amount in controversy to be within the jurisdictional limitation. The record discloses that the complaint alleged damages in the sum of $750. In reaching the $728.05 amount awarded to appellees, the trial court deducted from the $875 security deposit the $146.95 properly withheld by appellant.

Affirmed.

NEWMAN, C. J., concurs in the result only.

. Appellant seeks to rely on J. H. Marshall & Associates, Inc. v. Burleson, D.C.App., 313 A.2d 587 (1973). We find Marshall factually distinguishable. In Marshall the plaintiff was the party charged with unauthorized practice of law.


.See Super.Ct.Civ.R. 410a) which provides in relevant part:
(b) INVOLUNTARY DISMISSAL: EFFECT THEREOF. For failure of the plaintiff to prosecute or to comply with these rules or any order of court, a defendant may move for dismissal of an action or of any claim against him .... Unless the court in its order for dismissal otherwise specifies, a dismissal under this subdivision . .. operates as an adjudication upon the merits.
See also Taylor v. Washington Hospital Center, D.C.App., 407 A.2d 585 (1979).


. It is conceded by appellant that two months prior to the hearing she sent to the Clerk of the District of Columbia Court of Appeals a copy of a letter to the director of the Law Students in Court program outlining her concerns.


. Appellant was not prejudiced by the representation of appellees at trial by court-appointed student attorneys.